Name: Commission Regulation (EEC) No 1954/89 of 30 June 1989 on the sale, under the procedure laid down in Regulation (EEC) No 3143/85, of butter held by certain intervention agencies and inteded for direct consumption in the form of concentrated butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  foodstuff;  trade policy;  marketing;  consumption
 Date Published: nan

 No L 187/ 104 Official Journal of the European Communities 1 . 7 . 89 COMMISSION REGULATION (EEC) No 1954/89 of 30 June 1989 on the sale , under the procedure laid down in Regulation (EEC) No 3143/85 , of butter held by certain intervention agencies and inteded for direct consumption in the form of concentrated butter 3 . The sales shall be conducted in accordance with the provisions of Regulation (EEC) No 3143/85 and this Regulation. 4. The minimum prices referred to in Article 2a (3) of Regulation (EEC) No 3143/85 are given in Annex I hereto. 5. Only those tenders which reach the intervention agencies concerned no later than 12 noon on 10 July 1989 and those applications for purchase submitted from the fifth working day following the above deadline shall be taken into consideration. 6. Particulars relating to the quantities and the places where the products are stored may be obtained from the addresses given in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Article 2a of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EEC) No 1953/89 (4), introduces the option of selling intervention butter in two stages, firstly by tendering and secondly at prices fixed at a standard rate in advance ; Whereas in view of the current situation on the butter market it is possible to sell a quantity of 593,2 tonnes of butter ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limite set by its chairman, HAS ADOPTED THIS REGULATION : Article 2 1 . Tenders, which shall be in writing, shall be submitted either by registered post or delivered by hand to the intervention agency against acknowledgement of receipt, or by any written means of telecommunication. 2. Tenders shall state : (a) the name and address of the tenderer ; (b) the price offered per 100 kilograms of butter having the fat content required, exclusive of internal taxes, ex coldstore, expressed in the currency of the Member State on whose teritory the butter is stored ; (c) the quantity of butter applied for, stating the fat content of the butter and of the concentrated butter ; (d) the establishment where the total quantity of butter is to be concentrated and packed in accordance with Articles 4 and 5 of Regulation (EEC) No 3143/85 and, where appropriate, the establishment where the total quantity of concentrated butter is to be packed for marketing. However, with the agreement of the competent agency, the total quantity of concentrated butter may be packed for marketing in an establishment other than that indicated in the tender. 3 . A tender shall not be valid unless : (a) it is accompanied by a written undertaking to use in accordance with Regulation (EEC) No 3143/88 the quantity of butter stipulated in the tender for processing into concentrated butter ; (b) it relates only to butter having the same fat content ; Article 1 1 . The following quantities of intervention butter intended for direct consumption in the form of concen ­ trated butter shall be put up for sale in two stages pursuant to Article 2a of Regulation (EEC) No 3143/85 :  476,2 tonnes held by the German intervention agency and bought in before 1 June 1989,  117 tonnes held by the Belgian intervention agency and bought in before 1 June 1989 . 2. The intervention agencies referred to in paragraph 1 shall sell first the butter which has been stored the longest. (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 84, 29. 3 . 1989, p. 1 . 0 OJ No L 299, 12. 11 . 1985, p. 9 . (4) See page 102 of this Official Journal . 1 . 7.-89 Official Journal of the European Communities No L 187/105 tender for each quantity which he intends to remove from store . 2. Except in cases of force majeure, if the successful tenderer has not made the payment within the specified period the tendering security referred to in Article 3 shall be forfeited and the sale shall be cancelled in respect of the remaining quantities. (c) it relates to a quantity of at least one tonne. However, if the butter has to be allocated proportionally and the quantity obtained by the tenderer is less than one tonne, the quantity obtained shall constitute the minimum quantity for tender ; (d) proof is furnished that, before expiry of the period set for the submission of tenders, the tenderer has lodged the tendering security referred to in Article 3 ( 1 ). 4 . No tender may be withdrawn after the closing date specified in Article 1 (5). Article 3 1 . For the purposes of this Regulation, maintenance of the tender after the closing date for the submission of tenders, payment of the price and lodging of the destination security referred to in Article 2a (5) of Regulation (EEC) No 3143/88 shall constitute primary requirements compliance with which shall be ensured by the lodging of a tendering security of ECU 1 50 per tonne. 2. Tendering securities shall be lodged in the Member State in which the tender is submitted. Article 7 1 . When the amount referred to in Article 6(1 ) has been paid and the destination security has been lodged, the intervention agency shall issue a removal warrant indicating : (a) the quantity in respect of which the conditions referred to above have been satisfied and the tender, identified by a serial number, to which it relates ; (b) the coldstore where it is stored ; (c) the final date for processing and packing and the fat content of the processed butter. 2. If the payment referred to in Article 6 ( 1 ) has been made without removal of the butter having been effected within the period referred to above, the successful tenderer shall bear the cost and risk of storing the butter with effect from the day following that referred to in paragraph 1 (c). Removal may be effected by instalments. 3 . The butter shall be handed over by the intervention agency in packages bearing, in clear and legible print, the statement referred to in Article 3 (2) of Regulation (EEC) No 3143/85 . The butter shall remain in its original packaging until the start of the processing operations in accordance with Article 4 of that Regulation . Article 4 1 . Tenders shall be rejected if the price offered is lower than the minimum price fixed for the tendering procedure. 2 . Rights and obligations arising in connection with the invitation to tender shall not be transferable. Article 5 1 . Each tenderer shall be notified by the intervention agency of the result of his participation in the tendering procedure within the time limit referred to in the fourth subparagraph of Article 2a (3) of Regulation (EEC) No 3143/85. 2. Where the tenderer has been declared successful such notification shall indicate : (a) the quantity of butter sold ; (b) the sum of the destination security ; (c) the final date for processing into concentrated butter of the quantity of butter contained in the tender and for its packing. Article 8 1 . The applications to purchase referred to in Article 1 (5) shall be mutatis mutandis, submitted and admissable under the conditions laid down in Article 2 (U (2) (a) » (c)&gt; (d) and (3) (a), (b) and (c). 2. The contract shall be concluded under the conditions referred to in Article 2 (4) of Regulation (EEC) No 3143/85 . Article 9 The destination security referred to in Article 3(1 ) shall be ECU 250 per 100 kilograms.Article 6 1 . The successful tenderer shall , before the removal of the butter and within the time limit of 15 days specified in Article 2a (6) of Regulation (EEC) No 3143/85, pay the intervention agency an amount corresponding to his Article 10 This Regulation shall enter into force on 3 July 1989 . No L 187/106 Official Journal of the European Communities 1 . 7. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Member State Product (%) Quantity (tonnes) Minimum price expressed in ECU per 100 kg Federal Republic of Germany Butter &gt; 82 476,2 90 Belgium Butter &gt; 82 117 90 ANNEX II Addresses of the intervention agencies - Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Adickesalle 40, D-600 Frankfurt am Main, telephone : 06 91 56 40, telex : 411 727 and 411 156, telefax : 1964651 , teletex : 699 07 32. - Office belge de l'Ã ©conomie et de l'agriculture, secteur 'produits et industries agricoles et alimen- taires', rue de TrÃ ¨ves 82, B-1040 Bruxelles, telephone : (02) 230 17 40, telex 24 076 and 65 567, telefax : (02) 230 25 33. - Belgische Dienst voor Bedrijfsleven en Landbouw Sektor Landbouw- en Voedingsprodukten en IndustrieÃ «n Trierstraat 82 --- B-1040 Brussel, telephone : (02) 230 17 40, telex : 24 076 / 65 567, telefax : (02) 230 25 33.